                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

DAMIEN FORD,
ADC # 143035                                                                     PLAINTIFF

v.                           Case No. 5:17-cv-00230-KGB-JTK

DERWIN METCALF, et al.                                                        DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Damien Ford’s amended complaint is dismissed.

       So adjudged this 26th day of August, 2019.


                                                          Kristine G. Baker
                                                          United States District Judge
